Title: To Thomas Jefferson from Albert Gallatin, 30 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                        keeper of light house lately erected on Franklin island.
                        Orchard Cooke the member of the district recommends Mr Lowell as keeper.
                        To the President of the U. States
                        —his obdt. St.
                        
                            A. G.
                        
                    